Citation Nr: 0108876	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  98-13 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for headaches as due to 
an undiagnosed illness.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for a skin disorder as 
due to an undiagnosed illness.

4.  Entitlement to service connection for foot fungus.  

5.  Entitlement to service connection for a psychiatric 
disorder, including mood swings, anxiety, nightsweats, memory 
loss and fatigue, as due to an undiagnosed illness.  

6.  Entitlement to service connection for joint stiffness and 
chest/rib pain as due to an undiagnosed illness.  

7.  Entitlement to service connection for a digestive 
disorder, including heartburn and an intestinal disorder, as 
due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to July 
1990 and from February to April 1991.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).

The claims for service connection for headaches, a skin 
disorder, a psychiatric disorder, joint stiffness, and a 
digestive disorder will be addressed in the Remand section of 
this decision.  



FINDINGS OF FACT

1.  There is no current medical evidence of sinusitis for 
which disability compensation may be granted.  

2.  There is no current medical evidence of foot fungus for 
which disability compensation may be granted.  


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.4, 3.303, 
3.317 (2000).

2.  Foot fungus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.4, 3.303, 
3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant evidence has been 
obtained with respect to the claims finally adjudicated 
herein and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096.  In this regard, the veteran has 
been provided VA examinations, and advised of the evidence 
necessary to substantiate his claim, including in a statement 
of the case issued to the veteran and his representative.  He 
has not notified VA of any outstanding medical records.



Factual Background

The service medical records are negative for complaint of or 
treatment for sinusitis or foot fungus.  

Post-service private and VA medical evidence dated from 1991 
to 1997 show no treatment for sinusitis or foot fungus.  On 
an undated Persian Gulf Registry Examination, the veteran 
complained of foot fungus between his toes since 1991 for 
which he used antifungal powder and ointment; however, no 
pertinent abnormalities were noted on physical examination. 

On VA general medical examination in August 1996, the veteran 
reported having sinus problems for the last two to four 
years.  He indicated that he had pain underneath his eyes and 
nose and blew a lot of mucous out.  He also reported that he 
developed a foot fungus in 1991, but that it was not 
bothering him at this time.  Findings as to the veteran's 
nose, sinuses, and feet were normal. 

In January 1998, the veteran testified that his nasal 
passages got clogged up and caused difficulty breathing.  His 
wife maintained that his sinus problems limited his physical 
activity.  The veteran stated that he first noticed his foot 
fungus while in the Persian Gulf when his feet itched.  See 
January 1998 hearing transcript.  

In a statement dated in July 2000, a private physician noted 
treatment of the veteran since 1994 for condyloma acuminatum, 
and noted that the veteran reported a history including of 
sinus problems.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is also warranted for an undiagnosed 
illness under the provisions of 38 C.F.R. § 3.317 provided 
that the veteran suffers from a chronic disability resulting 
from an undiagnosed illness or combination of undiagnosed 
illnesses that became manifest either during active military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent of more 
within a presumptive period not later than December 31, 2001.  
Disabilities that have existed for six months or more are 
considered chronic.

As noted above, VA may only pay compensation for a 
"disability."  The United States Court of Appeals for 
Veterans Claims (Court) has indicated it will rely on the 
definition of disability contained in 38 U.S.C.A. § 1701(1), 
which states: "The term 'disability' means a disease, injury, 
or other physical or mental defect."  See Allen v. Brown, 7 
Vet.App. 439, 444 (1995).  However, the Court has limited 
this definition of disability "to refer to impairment of 
earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself."  Allen, 7 
Vet.App. at 448.  See also 38 C.F.R. § 4.1 (disability 
ratings reflect "average impairment in earning capacity").

In this case, there is no medical evidence showing that the 
veteran currently suffers from sinusitis or foot fungus.  
Accordingly, the claims for service connection must be 
denied.  


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for foot fungus is denied.  


REMAND

The veteran essentially contends that he now has disorders 
manifested by headaches, a skin condition, a psychiatric 
disorder including mood swings, anxiety, nightsweats, memory 
loss and fatigue, joint stiffness, chest pain, rib pain, and 
a digestive disorder, which had their onset in service and 
are not attributable to known clinical diagnoses.  Because 
the veteran served in the Southwest Asia theater of 
operations during the Gulf War, he is entitled to further 
development of his claims under the provisions of 38 C.F.R. § 
3.317.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  


Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for any of the claim 
conditions due to undiagnosed illness 
since service.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  Failures to respond or negative 
replies should be noted in writing and 
also associated with the claims folder. 

2.  The RO should schedule the veteran 
for VA examinations by appropriate 
examiners to determine the nature, extent 
and etiology of the following:  
headaches; skin condition; psychiatric 
disorder, including mood swings, anxiety, 
nightsweats, memory loss, and fatigue; 
joint stiffness and chest/rib pain; and 
digestive disorder, including heartburn 
and an intestinal disorder.  All 
indicated tests and studies should be 
accomplished.  The examiners should 
address all conditions and symptoms 
elicited from the veteran as well as 
provide details about the onset, 
frequency, duration, and severity of all 
complaints and state what precipitates 
and what relieves them.  The examiners 
should list all diagnosed conditions and 
state which symptoms, abnormal physical 
findings, and abnormal laboratory test 
results are associated with each.  If all 
symptoms, abnormal physical findings, and 
abnormal laboratory test results can not 
be associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes will be required to 
address these findings.  If such 
specialist examinations are required, the 
specialist should be provided with all 
examination reports and test results, and 
the symptoms, abnormal physical findings, 
and abnormal laboratory test results that 
have not been attributed to a known 
clinical diagnosis should be specified.  
The specialist should determine which of 
these, if any, can be attributed in this 
veteran to a known clinical diagnosis and 
which, if any, cannot be attributed to a 
known clinical diagnosis.  After the 
specialists' examinations have been 
completed, and all laboratory results 
received, a final report providing a list 
of diagnosed conditions should be made.  
All symptoms, abnormal physical findings, 
and abnormal laboratory test results that 
cannot be attributed to a known clinical 
diagnosis should be listed separately.  
Before the examinations are returned to 
the RO, the examiners should reconcile 
all differences among themselves, by 
consultation or workgroup as necessary.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior to 
the examinations.  The RO should inform 
the veteran of all consequences of his 
failure to report for the examinations in 
order that he may make an informed 
decision regarding his participation in 
said examinations.

3.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5. Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection for headaches, a skin disorder, 
a psychiatric disorder including mood 
swings, anxiety, nightsweats, memory loss 
and fatigue, joint stiffness, chest pain, 
rib pain, and a digestive disorder, to 
include in accordance with the provisions 
of 38 C.F.R. § 3.317.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



